DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/27/2021.

Information Disclosure Statement
	If applicable, the Office would like to respectfully note the duty to submit to the Office information which is material to patentability, as per MPEP §609, and the time limits for such a filing set forth under 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14 & 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claims 14 & 16 recite "the pivot point is located downhole from the activation knob". This is held to be indefinite because "downhole" is relative to the In other words, "downhole" only has a clear meaning if the features of the wellbore are imported from the specification into the claims, where they are not required. And it is improper to import such limitations into the claims from the specification.
Put another way, claims 14 & 16 are apparatus claims that encompass only "a lock assembly". The "downhole" recitation is determined by the orientation of that lock assembly during use. But patentability of apparatus claims is determined by the structure, not their manner of operation. MPEP §2114, specifically subsection II. Taking the apparatus of claims 14 & 16 and physically rotating the "lock assembly" so that the "pivot point is located above the activation knob" would not structurally change the "lock assembly", but would appear to be a different apparatus per the "downhole" recitation of claims 14 & 16. It is moot that this is not how the "lock assembly" is inserted into the wellbore, because this has no basis in the claims.
This rejection is not extended to independent claim 1, because the language of claim 1 provides a reasonable basis for "downhole" through its recitations of "surface to a target sub" and "a string comprising a plurality of plugs". However claims 14 & 16 use "downhole" in a vacuum and requires importing features to give meaning to the phrase.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,878,257 (Chen).
	Independent claim 14: Chen discloses a lock assembly ("trigger mechanism 1229" - figs 12-15) adapted to traverse a lock stopping assembly within a sub (intended use), comprising:
	a lock ("rocker arms 1230" - last full ¶ of col 8) including:
		a latch provided at one end of the lock (either one of "contact points 1235, 1240" - last full ¶ of col 8);
		a pivot point (clearly shown in figs 12-15 but not individually numbered. Rotation of 1230 shown in transition between figs 12-15), enabling the latch to transpose between a postured-to-engage state (figs 14 & 15) and a postured-to-traverse state (fig 13); and
		an activation knob provided at the other end of the lock (other one of "contact points 1235, 1240") and separated by a latch radius from the latch (inherent; figs 12-15 & the last full ¶ of col 8), and configured to deflect the latch from the postured-to-engage state to the postured-to-traverse state (both 1235 and 1240 deflect the rocker arm: fig 13 is 1235 deflecting the arm to the traversed state. The position just prior to figure 12 where 1240 is within 1215 is 1240 deflecting to the traversed state), wherein the pivot point is located downhole from the activation knob (discussed in more detail below); and
	mounting gear for attaching the lock assembly to a tool (unnumbered hinge/pin that connects 1230 to the plug; clearly shown in figs 12-15), wherein the lock ("the trigger mechanism 1229 can pass through the downhole valve assembly 1200 without actuation if the contact points 1235, 1240 are spaced a longitudinal distance from one anther that is longer than the longitudinal length of the raised profile 1215" - first full ¶ of col 9).
	Regarding the "pivot point is located downhole from the activation knob" limitation, in light of the 112(b) rejection regarding this limitation, it has been interpreted as best able.
	If the "activation knob" is drawn to 1235 (1235 still pivots the arm: transition between figs 12 & 13), the pivot point is "downhole" from 1235 in-use, and in the same manner as disclosed.
	If the "activation knob" is drawn to 1240 (1240 still pivots the arm: required to reach the position shown in fig 12 where 1240 has passed through 1215, but extends radially beyond 1215 upon exiting 1215), the pivot point is "downhole" from 1240 by simply re-orienting the overall plug. This is a matter of special rotation, not structure or function. It is moot that the plug is not inserted into the well this way, as there is no basis for this requirement in the claim.

	Independent claim 16: Chen discloses a lock assembly ("trigger mechanism 1229" - figs 12-15) adapted to engage with a lock stopping assembly within a sub (intended use), comprising:
	a lock ("rocker arms 1230" - last full ¶ of col 8) including:
(either one of "contact points 1235, 1240" - last full ¶ of col 8);
		a pivot point (clearly shown in figs 12-15 but not individually numbered. Rotation of 1230 shown in transition between figs 12-15), enabling the latch to pivot between a postured-to-traverse state (fig 13) and a postured-to-engage state (figs 14 & 15); and
		an activation knob provided at the other end of the lock (other one of "contact points 1235, 1240") and separated by a latch radius from the latch (inherent; figs 12-15 & the last full ¶ of col 8), and configured to deflect the latch from the postured-to-engage state to the postured-to-traverse state (both 1235 and 1240 deflect the rocker arm: fig 13 is 1235 deflecting the arm to the traversed state. The position just prior to figure 12 where 1240 is within 1215 is 1240 deflecting to the traversed state), wherein the pivot point is located downhole from the activation knob (as discussed for claim 14 above and not repeated again here); and
	mounting gear for attaching the lock assembly to a tool (unnumbered hinge/pin that connects 1230 to the plug; clearly shown in figs 12-15), wherein the lock assembly is configured to engage the lock stopping assembly when the latch radius of the lock is less than or substantially equal to a deflection radius of the lock stopping assembly (first full ¶ of col 9).

Allowable Subject Matter
Claims 1-13 are allowed.

Claim 1 requires a plurality of subs, some of which the tool traverses, and one of which the tool locks into; a tool with a lock that pivots (i.e. rotates) from a "pivot point"; the "pivot point is located downhole from the knob"; and the relative radii / length of the lock's pivot and the radii of the respective subs, is not taught not suggested by the prior art.

Various profile controlled latching assemblies are known. See US 2016/0265294; US 2,862,564; and US 4,896,721. However these systems do not have a pivot point defining a rotational radius, but rather use a laterally moving dogs / profiles.
US 4,139,059 and US 4,730,851 teach a casing hanger with a lock that pivots to grip a matching profile surrounding the tool (figs 1-3 of both references). However the system only has one such surrounding profile, and therefore fails the "plurality of subs" with the respective "deflection radii" that cause the tool to either traverse or stop at the sub. It would not be obvious in light of the prior art to modify these references to have such plurality of subs with their respective differing profiles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached on Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BLAKE E MICHENER/
Primary Examiner, Art Unit 3676